 

Exhibit 10.2

 

STANDBY FINANCING AGREEMENT

 

This STANDBY FINANCING AGREEMENT, dated as of June 14, 2017 (the “Agreement”),
by and between IMMUNE PHARMACEUTICALS, INC., a Delaware corporation (the
“Company”), on the one hand, and DANIEL KAZADO, an individual residing at
Raanana, Israel (“Kazado” or the “Standby Financer”).

 

WHEREAS, the Company intends to enter into an Asset Purchase Agreement, dated as
of June 15, 2017 (as the same may be amended, modified or supplemented from time
to time, the “APA”), with Meda Pharma SARL, a Luxembourg corporation with the
registration number RC Luxembourg B157784 (the “Seller”), substantially
contemporaneously with the execution and delivery of this Agreement and to issue
as promptle as reasonably practicable after execution and delivery of the APA a
press release announcing the transactions contemplated by the APA in such form
as has been or may be agreed upon by the Company with Seller and approved by the
Company’s Board of Directors;

 

WHEREAS, the Standby Financer has reviewed and understands the terms and
conditions of the APA, including the Schedules thereto, and the obligations of
the Company thereunder;

 

WHEREAS, the Company intends that the assets acquired pursuant to the APA will
be used and, if deemed practicable by the Company’s Board of Directors, held by
the Company’s Cytovia Inc. (“Cytovia”) subsidiary and that Cytovia thereby will
benefit from the transactions contemplated by the APA;

 

WHEREAS, the Company expects to finance the funding required to complete the
transactions contemplated by the APA through Cytovia on a basis that is without
recourse to the Company, and Kazado, in his capacity as a member of the
Company’s Board of Directors, has stated he is highly confident such
non-recourse financing can be obtained by Cytovia on a basis reasonably
acceptable to the Company’s Board of Directors;

 

WHEREAS, Kazado is a member of the Company’s Board of Directors and a beneficial
owner of the Company’s capital stock, Kazado is an early and significant
investor in the Company and thereby has a significant interest in the Company’s
business, prospects and financial affairs;

 

WHEREAS, the Company would not enter into the APA without the Standby Financer
entering into this Agreement and undertaking its obligations hereunder, and the
parties hereto intend that the obligations of the Standby Financer hereunder
will support the obligations of the Company to pay the Fixed Consideration, in
installments in advance of when corresponding installments of Fixed
Consideration are required to be paid on each Fixed Payment Date under the APA,
in the aggregate amount of $5,000,000, under and in accordance with the terms of
the APA;

 

WHEREAS, the Standby Financer believes that it is in his best interest to enter
into this Agreement and undertake his obligations hereunder, and that he will
benefit therefrom;

 

 

 

 

WHEREAS, subject, among other things, to final authorization of the Company’s
Board of Directors, the Company has publicly announced that it intends to pursue
a possible separation of Cytovia into a stand-alone company independent from
Immune;

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties covenants and agreements set forth in this Agreement and for other
good and valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.   Defined Terms. Unless the context otherwise requires, capitalized terms
used in this Agreement and not otherwise defined herein shall have the
respective meanings ascribed thereto in the APA.

 

2.   Agreement to Lend. In the event that Cytovia has not obtained funding on
terms reasonably acceptable to the Company (including, without limitation, that
such funding be on a basis that is without recourse to the Company) at or prior
to three Business Days prior to each Fixed Payment Date under the APA that, in
the opinion of the Company’s Board of Directors, is sufficient for the Company,
after giving due consideration of the Company’s then current and reasonably
anticipated future consolidated obligations and liquidity requirements, to pay
all of the Fixed Consideration due and payable on such Fixed Payment Date, upon
notice given by the Company to the Standby Financer at least two Business Days
prior to such Fixed Payment Date, the Standby Financer shall lend the Borrower
(as defined below) an amount in immediately available funds equal to the Fixed
Consideration due and payable on such Fixed Payment Date for use by the Company
to pay such Fixed Consideration (the “Standby Commitment”). The loan made by the
Standby Financer in respect of a Fixed Payment Date shall be evidenced by a
promissory note in an aggregate principal amount equal to the amount of funds
lent by the Standby Financer in respect of such Fixed Payment Date substantially
in the form of Exhibit A to this Agreement that shall be delivered by the
Company to the Standby Financer upon delivery of such funds by the Standby
Financer to the Company. As promptly as reasonably practicable after the
execution and delivery hereof, the Company shall pay the Standby Financer a fee
of $500 for the Standby Commitment. The Standby Commitment shall expire on the
earlier of (a) satisfaction in full by the Standby Financer of his obligations
under this Section 2, (b) Cytovia having obtained funding on terms reasonably
acceptable to the Company (including, without limitation, that such funding be
on a basis that is without recourse to the Company) that, in the opinion of the
Company’s Board of Directors, is sufficient for the Company, after giving due
consideration of the Company’s then current and reasonably anticipated future
consolidated obligations and liquidity requirements, to pay all of the Fixed
Consideration that may become due and payable under the APA (the “Funding
Satisfaction”), and (c) the Company having been fully discharged of and released
from all liability of all of its obligations under the APA. “Borrower” means the
Company or Cytovia as determined by the Company’s Board of Directors in its sole
discretion and designated in the notice to be given by the Company pursuant to
this Section 2.

 

 - 2 - 

 

  

3.   Unconditional Obligations. The obligations of the Standby Financer under
this Agreement are in no way conditioned upon any event or contingency, or upon
any attempt to enforce the Company’s or the Seller’s performance under the
Agreement or any Transaction Document or any other right or remedy against the
Company, the Seller or any other person or entity or to collect from the Company
or the Seller through the commencement of legal proceedings or otherwise, and
shall be binding upon and enforceable in full against the Standby Financer
without regard to the genuineness, regularity, validity or enforceability of the
APA, any Transaction Document, or any term hereof or thereof, or lack of
capacity, power or authority of any party executing this Agreement, the APA or
any Transaction Document or any circumstance which might otherwise constitute a
defense available to, or a discharge of, the Standby Financer in respect of
their respective obligations or the obligations of the Company to pay the Fixed
Consideration that are supported by this Agreement. The Standby Financer hereby
waives notice of, and proof of reliance by, the Company or the Seller upon and
acceptance of the Standby Financer’s obligations herein, and of nonperformance
by the Company or the Seller of any of its obligations under the APA or any
Transaction Document and of any other notices or demands of any kind whatsoever.
The Company, on the one hand, and the Seller, on the other hand, may enter into
any amendment, waiver or modification of the APA or any Transaction Document,
whether or not such amendment, waiver or modification would in any way increase
or decrease the extent of the Standby Financer’s obligations hereunder, without
notice to or consent of the Standby Financer and without thereby releasing the
Standby Financer hereunder or incurring any liability to the Standby Financer.
No exercise of or failure to exercise any claims, rights or remedies of any kind
or nature in connection with the APA or any other Transaction Document shall
affect, impair or discharge, in whole or in part, the liability of the Standby
Financer hereunder. No settlement, compromise, release or surrender by the
Company or the Seller of any claims, rights or remedies of any kind or nature in
connection with the APA or any Transaction Document shall affect, impair or
discharge, in whole or in part, the liability of the Standby Financer hereunder
in respect of any claims, rights or remedies (or part thereof) not expressly
compromised, released or surrendered. The obligations of the Standby Financer
shall not be released or affected by voluntary or involuntary proceedings by or
against the Company or the Seller in bankruptcy or receivership or for
reorganization or other relief under any bankruptcy, receivership or insolvency
law. The Standby Financer’s obligations herein shall continue to be effective or
shall be reinstated automatically, as the case may be, if at any time any
payment, or any part thereof, by the Company is rescinded or must otherwise be
returned by the Seller upon the insolvency, bankruptcy, receivership,
dissolution, liquidation or reorganization of the Company or otherwise, all as
though any such payment had not been made.

 

4.   Representations and Warranties of the Parties. Each of the parties to this
Agreement represents and warrants that: (a) if such party is an individual, that
such party is an individual, such party has the right, power and legal capacity
to enter into this Agreement, and, if such party is an entity, such party has
been duly organized and validly existing under the laws of its jurisdiction of
organization and has the requisite legal and organizational right, power and
authority to enter into this Agreement; (b) if such party is an entity, this
Agreement and the execution, delivery and performance of this Agreement have
been duly authorized by all necessary organizational action on the part of such
party, including, without limitation, having been authorized by its Board of
Directors, managers or comparable body and, if necessary, by its stockholders or
other equity holders, as applicable; (c) this Agreement is the valid and legally
binding obligation of such party enforceable against such party in accordance
with its terms; (d) the execution, delivery and performance of this Agreement by
such party has not and will not, with or without notice, the lapse of time or
both, conflict with or violate, (i) if such party is an entity, any of its
constituting documents, and (ii) in the case of any party, any law, rule or
regulation applicable to such party, or any agreement, instrument or indenture
to which it is a party or to which the assets of such party are subject; (e) no
consent, authorization, notification, filing or permit is required to be made or
obtained by such party from any governmental authority or other person or entity
in connection with the execution, delivery and performance of this Agreement;
and (f) the execution, delivery and performance of this Agreement by such party
will not result in the creation or imposition of any lien, claim, charge or
encumbrance on any of the assets of such party.

 

 - 3 - 

 



 

5.   Representation, Warranty and Covenant of Standby Financer. The Standby
Financer represents and warrants that the Standby Financer has and at all times
prior to the Completion will maintain and reserve for the performance of the
Standby Financer’s obligations hereunder cash in an amount equal to at least the
amount of the Fixed Consideration and such cash shall not be subject to a lien,
claim, charge or encumbrance in favor of any person or entity other than the
Company. If the Funding Satisfaction shall not have occurred on or prior to July
28, 2017, upon the request of the Company from time to time, the Standby
Financer will provide the Company with evidence, including financial statements,
bank or brokerage statements and other documentation, satisfactory to the
Company of the accuracy of the representation and warranty set forth in the
immediately preceding sentence.

 

6.   Notices, Statements, Etc. All notices or statements to be made hereunder
shall be in writing and shall be given to or made at the respective addresses of
the parties as set forth on the signature page hereto, unless written
notification of a change of address is given by a party to the other party. All
notices hereunder shall be given by addressing them as indicated and by
delivering them via certified or registered mail, return receipt requested,
postage prepaid or through a national overnight courier service (e.g., FedEx),
by facsimile or by email and shall be effective as of the date of receipt of
such notice by the other party.

 

7.   Governing Law; Jurisdiction; Service of Process, Etc. This Agreement shall
be construed in accordance with the laws of the State of New York without regard
to its principles of conflicts of laws. Any claim arising under this Agreement
shall be prosecuted in a federal or state court of competent jurisdiction
located within New York County, New York, and the parties consent to the
jurisdiction and venue of such court and, to the extent permitted by law, the
service of process in any manner as provided in Section 6 hereof for the making
of notices or statements. The Standby Financer hereby appoints Dr, Daniel Teper
as his agent for service of process in respect of any claim asserted in respect
of this Agreement and any such service of process may be served upon Dr. Teper
at the address of the Company set forth on the signature page of this Agreement
or as permitted under applicable law.

 

8.   Interpretation and Construction. The word “or” shall be interpreted to have
both its conjunctive and disjunctive meaning whenever possible. The paragraph
titles and headings are intended solely for convenience and shall not affect the
construction or interpretation of any of the provisions of this Agreement. The
language used herein, unless defined specifically, shall be construed according
to its reasonable and customary meaning in the United States. The Company would
be irreparably harmed in the event of a breach hereof by the Standby Financer.
In the event of a breach, this Agreement may be specifically enforced by the
Company without the necessity of proving damages or the posting of a bond. This
Agreement shall at all times be construed so as to carry out its stated
purposes.

 

 - 4 - 

 

 

9.   Integration. This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter contained herein and supersedes all
prior and contemporaneous agreements, representations, and understandings of the
parties. Each of the parties acknowledges that no other party, nor any agent or
attorney of any other party, has made any promise, representation, or warranty
whatsoever, express or implied, and not contained herein, concerning the subject
matter hereof to induce any party to execute or authorize the execution of this
Agreement, and acknowledges that such party has not executed or authorized the
execution of this instrument in reliance upon any such promise, representation,
or warranty not contained herein.

 

10. Survival and Severability. Notwithstanding anything to the contrary herein,
all provisions hereof are hereby limited to the extent mandated by any
applicable law or judicial decisions thereunder. If any one or more paragraphs,
clauses or other portions hereof should ever be determined to be illegal,
invalid or otherwise unenforceable by a court of competent jurisdiction, or be
illegal, invalid or unenforceable within any jurisdiction by reason of any
existing law or statute, then, to that extent and within the jurisdiction in
which it is illegal, invalid or unenforceable, it shall be limited, construed or
severed and deleted herefrom, and the remaining extent and/or remaining portions
hereof shall survive, remain in full force and effect and continue to be
binding, and shall not be affected except insofar as may be necessary to make
sense hereof, and shall be interpreted so as to give effect to the intention of
the parties insofar as that is possible.

 

11. Waiver, Modification. The terms of this Agreement may not be waived or
modified except by an agreement in writing executed by each of the parties
hereto. The waiver by a party of any breach of this Agreement must be in writing
and shall not be deemed to be a waiver of any prior or succeeding breach.

 

12. Counterparts. This Agreement may be executed contemporaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

13. Electronic Transmission. The parties agree that transmission to the other
party of this Agreement with its or facsimile signatures shall suffice to bind
the party transmitting same in the same manner as if an original signature had
been delivered. Without limitation of the foregoing, each party who transmits
this Agreement with its facsimile signature covenants to deliver the original
thereof to the other party as soon as possible thereafter.

 

14. Representation by Counsel. Each party participated in the negotiation and
drafting of this Agreement, assisted by such legal and tax counsel as it or he
desired, and contributed to its revisions. Any ambiguities with respect to any
provision of this Agreement will be construed fairly as to all parties and not
in favor of or against any party.

 

[Signature Page Follows]

 

 - 5 - 

 



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date set forth above.

 

  IMMUNE PHARMACEUTICALS, INC.         By:     Name:     Title:          
Address: Immune Pharmaceuticals, Inc.     500 Sylvan Avenue     Suite 101    
Englewood Cliffs, NJ 07632   Attention: Chief Executive Officer  
Email:  elliot.maza@immunepharma.com   Fax:  (201) 608-5103             Daniel
Kazado         Address:           Email:  kazadodaniel1@gmail.com   Fax:  

 

[Signature Page to Standby Financing Agreement]

 

 

 

  

EXHIBIT A

 

PROMISSORY NOTE

 

U.S. $[Amount of Loan Made] DATE:  [●]

 

FOR VALUE RECEIVED, [●] Inc.,1 a [●] corporation (the “Debtor”), promises to pay
to the order of DANIEL KAZADO (the “Creditor”) the principal sum of [Amount of
Loan] United States Dollars (U.S. $[Amount of Loan Made by Such Creditor])
together with interest thereon at the rate of seven percent (7%) per annum.  The
principal hereof shall be payable on the [18-month anniversary of such Loan]
(the “Maturity Date”) together with any outstanding interest on this Note.
Interest accrued and unpaid on this Note shall be due and payable on the
Maturity Date. All amounts payable under or in respect of this Note shall be
payable to Creditor at [●]. Both principal and interest shall be payable in
lawful money of the United States of America and in immediately available funds,
without setoff or counterclaim, free of any taxes or withholdings.

 

Debtor, at its option, may prepay this Note in full or in part without premium
or penalty.

 

In case an Event of Default (defined below) shall occur, the entire principal
amount hereof together with accrued interest may be declared immediately due and
payable. If suit is brought on this Note to enforce payment, the Debtor agrees
to pay reasonable attorney's fees incurred by the Creditor in connection with
such suit and all other costs, losses and expenses of the Creditor incurred in
connection with the enforcement of this Note.

 

If (a) Debtor fails to pay the principal and interest due hereunder on the
Maturity Date and such failure continues for a period of five (5) days; or
(b) unless such indebtedness is being diligently contested by Debtor in good
faith, Debtor fails to make any payment of indebtedness (other than the
indebtedness evidenced by this Note) for money borrowed or fails to perform the
terms of any agreement relating to such indebtedness and such default shall
continue, without having been duly cured, waived or consented to, beyond the
period of grace, if any, therein specified, and such indebtedness shall be
accelerated or declared due and payable prior to the stated maturity thereof; or
(c) Debtor shall be involved in financial difficulties as evidenced by:  (1) its
commencement of a voluntary case under Title 11 of the United States Code as
from time to time in effect; (2) its filing an answer or other pleading
admitting or failing to deny the material allegations of a petition filed
against it commencing an involuntary case under said Title 11, or seeking,
consenting to or acquiescing in the relief therein provided, or by its failing
to controvert timely the material allegations of any such petition; (3) the
entry of an order for relief in any involuntary case commenced under said
Title 11; (4) its seeking relief as a debtor under any applicable law, other
than said Title 11, of any jurisdiction relating to the liquidation or
reorganization of debtors or to the modification or alteration of the rights of
creditors, or its consenting to or acquiescing in such relief; (5) the entry of
an order by a court of competent jurisdiction (i) finding it to be bankrupt or
insolvent, (ii) ordering or approving any modification or alteration of the
rights of its creditors, or (iii) assuming custody of, or appointing a receiver
or other custodian for, all or a substantial part of its property; or (6) its
making an assignment for the benefit of, or entering into a composition with,
its creditors, or appointing or consenting to the appointment of a receiver or
other custodian for all or a substantial part of its property, then at the
option and election of Payee, and without further notice, grace or opportunity
to cure, the entire unpaid principal balance outstanding hereunder, together
with all interest accrued thereon, if any, shall be accelerated and become
immediately due and payable at the place of payment aforesaid. Each of the
events or circumstances referred to in the immediately preceding sentence shall
be deemed an “Event of Default”.

 



 



1 Debtor to be Immune Pharmaceuticals, Inc. or Cytovia Inc. as determined by the
Board of Directors of Immune Pharmaceuticals, Inc.

 

 

 



 

Upon the occurrence and during the continuance of an Event of Default the rate
of interest on this Note shall be increased to eleven percent (11%) per annum.

 

The undersigned hereby waives presentment, demand for payment, notice of
dishonor, and any and all other notices or demands in connection with the
delivery, acceptance, performance, default or enforcement of this Note. No
failure on the part of Creditor or any holder hereof to exercise any right or
remedy hereunder, whether before or after the occurrence of an Event of Default,
shall constitute a waiver thereof, and no waiver of any past Event of Default
shall constitute a waiver of any future Event of Default or of any other Event
of Default. This Note may not be modified or amended orally, but only by an
agreement in writing signed by the party against whom such agreement is sought
to be enforced.

 

The Debtor and Creditor hereto intend and believe that each provision in this
Note comports with all applicable local, state and federal laws and judicial
decisions. However, if any provisions, provision, or portion of any provision in
this Note is found by a court of competent jurisdiction to be in violation of
any applicable local, state or federal ordinance, statute, law, or
administrative or judicial decision, or public policy, and if such court would
declare such portion, provision or provisions of this Note to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force and effect to the fullest possible extent they are legal, valid and
enforceable, and the remainder of this Note shall be construed as if such
illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were severable and not contained therein, and the rights, obligations
and interest of Debtor and the holder hereof under the remainder of this Note
shall continue in full force and effect.

 

This Note shall inure to the benefit of Creditor and its successors and assigns
and shall be binding upon the undersigned and its successors and assigns.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO ANY CHOICE OF LAW RULES WHICH WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

 

[Signature Page Follows]

 

 

 

  

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
officer being duly authorized, as of the date first above written.

 

  [●] INC.       By:     Name:   Title:

 

 

 

 

